Name: Commission Regulation (EEC) No 1720/81 of 26 June 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173 / 730 . 6 . 81 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1720 / 81 of 26 June 1981 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 7 ), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 8 ), as last amended by Regulation (EEC) No 3474 / 80 ( 9 ); whereas the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC ) No 1766 / 77 of 25 July 1977 laying down general rules for the supply of skimmed-milk powder to certain developing countries and international organizations under the 1977 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC ) No 827 / 78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1978 food-aid programme ( 4 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC ) No 937 / 79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 5 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC ) No 1310 / 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 6 ), and in particular Article 6 thereof , Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for HAD ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC ) No 303 / 77 , the intervention agencies as specified in Annex 1 shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities .(&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 13 . Ã 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 192 , 30 . 7 . 1977 , p . 1 . ( 4 ) OJ No L 115 , 27 . 4 . 1978 , p . 1 . ( 5 ) OJ No L 119 , 15 . 5 . 1979 , p . 1 . ( 6 ) OJ No L 134 , 31 . 5 . 1980 , p . 10 . ( 7 ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . ( 8 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 9 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 173 / 8 Official Journal of the European Communities 30 . 6 . 81 This Regulation shall be binding in its entirety and directly applicable in all Members States . Done at Brussels , 26 June 1981 . For the Commission The President Gaston THORN 30 . 6 . 81 Ofticial Journal of the European Communities No L 173 / 9 ANNEX / (&gt;) Consignment A B C D E 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b) affectation (EEC) No 1766 / 77 ( 1977 programme) (EEC ) No 827 / 78 ( 1978 programme ) (EEC) No 937 / 79 (1 979 programme) ( EEC) No 1029 / 81 2 . Beneficiary World Food Programme - 3 . Country of destination See Annex H 4 . Total quantity of the con ­ signment 80 tonnes 244 tonnes 216 tonnes 225 tonnes 210 tonnes 5 . Intervention agency responsible for delivery Belgian German French Irish Dutch 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See note ( 5 ) See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 31 July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 173 / 10 Official Journal of the European Communities 30 . 6 . 81 Consignment F G H I K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1766 / 77 ( 1977 programme ) (EEC ) No 827 / 78 ( 1978 programme ) (EEC ) No 937 / 79 ( 1979 programme) (b ) affectation (EEC ) No 1029 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 138 tonnes 500 tonnes 1 000 tonnes ( 6 ) 400 tonnes 435 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See note ( 5 ) See Annex II 9 . Delivery period Delivery as soon as pos ­ sible and at the latest 31 July 1981 Delivery in August 1981 &gt; Delivery in September 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 13 July 1981 30 . 6 . 81 Official Journal of the European Communities No L 173 / 11 Consignment L M N O P 1 . Application of Council Regu ­ lations : (a ) legal basis (EEC ) No 1766 / 77 ( 1977 programme) (EEC ) No 827 / 78 ( 1978 programme ) (EEC) No 937 / 79 ( 1979 programme) (b) affectation (EEC) No 1029 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 503 tonnes 354 tonnes 240 tonnes 188 tonnes 140 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 ' German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Intervention stocks (entry into intervention stock after 1 August 1980 ) 7 . Special characteristics and/ or packaging ( 3 ) See note ( 5 )  8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in September 1981 Delivery as soon as possible and at the latest 31 July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 13 July 1981  No L 173 / 12 Official Journal of the European Communities 30 . 6 . 81 Consignment Q R S T 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1766 / 77 ( 1977 programme) (EEC ) No 827 / 78 ( 1978 programme) (EEC ) No 937 / 79 ( 1979 programme) (b ) affectation (EEC ) No 1029 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 2 500 tonnes ( 7 ) 333 tonnes 92 tonnes 600 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) (Entry into intervention stock after 1 Septem ­ ber 1980 ) (Entry into intervention stock after 1 October 1980 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in August 1981 Delivery in September 1981 10 . Stage and place of delivery Community port of loading operating regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 July 1981 30 . 6 . 81 Official Journal of the European Communities No L 173 / 13 u V Y zXConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81(b ) affectation 2 . Beneficiary Egypt 3 . Country of destination 4 . Total quantity of the con ­ signment 2 000 tonnes ( 6 ) 2 000 tonnes ( 6 ) 2 000 tonnes ( 6 ) 2 000 tonnes ( 6 ) 2 000 tonnes ( 6 ) Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging See note ( 8 ) 'Skimmed-milk powder / Gift of the European Economic Community to Egypt Delivery in August 1981 Delivery in September 1981 Delivery in October 1981 Delivery in December 1981 Delivery in November 1981 9 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 13 July 1981 No L 173 / 14 Official Journal of the European Communities 30 . 6 . 81 AA AB ACConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (EEC) No 1400 / 81( b ) affectation 2 . Beneficiary Lebanon 3 . Country of destination 4 . Total quantity of the con ­ signment 250 tonnes 350 tonnes 500 tonnes German5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) Will result from application of the procedure referred to in point 12 Bought on the Community marketIntervention stocks (entry into intervention stock after 1 August 1980 ) See note ( 5 )7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © followed by : 'Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la RÃ ©publique libanaise / Ã distribuer gratuitement' 9 . Delivery period Delivery in August 1981Delivery as soon as possible and at the latest 31 July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement Tender 12 noon on 13 July 1981 30 . 6 . 81 Official Journal of the European Communities No L 173 / 15 Consignment AD AE AF. 1 . Application of Council Regu ­ lations : ( a ) legal basis i ( EEC ) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination I Senegal 4 . Total quantity of the con ­ signment 200 tonnes 300 tonnes 1 500 tonnes ( 7 ) v 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Intervention stocks (entry into intervention stock after 1 September 1980 ) 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © vitaminÃ © / Don de la CommunautÃ © Ã ©conomi ­ que europÃ ©enne au SÃ ©nÃ ©gal' 'Lait Ã ©crÃ ©mÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au SÃ ©nÃ ©gal ' 9 . Delivery period Delivery in August 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 July 1981 No L 173 / 16 Official Journal of the European Communities 30 . 6 . 81 Consignment AG 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 (general reserve ) 2 . 3 . Beneficiary Country of destination j Angola 4 . Total quantity of the con ­ signment 250 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Leite desnatado em pÃ ² com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia a favor de Angola ' 9 . Delivery period Delivery as soon as possible and at the latest 31 July 1981 10 . Stage and place of delivery Port of unloading Luanda (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) MinistÃ ¨re de l'agriculture , Luanda , rÃ ©publique populaire d'Angola 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  30 . 6 . 81 Official Journal of the European Communities No L 173 / 17 Consignment AH 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 2 . Beneficiary f Honduras 3 . Country of destination 1 4 . Total quantity of the con ­ signment 1 500 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Purchase on the Community market confined to the following regions and countries : Denmark , Ireland , Northern Ireland 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Leche en polvo descremada enriquecida con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Honduras' 9 . Delivery period Delivering in August 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible fÃ ¶r reception ( 4 )  12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 July 1981 No L 173 / 18 Official Journal of the European Communities 30 . 6 . 81 Notes (*) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC ) No 625 / 78 ( see Article 6 ( 2 ) of Regulation (EEC ) No 303 / 77 ). ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 ). ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . ( 6 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a part quantity of 500 tonnes or to a multiple of 500 tonnes ( see Article 14 ( 2 ) of Regulation (EEC ) No 303 / 77). ( 7 ) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender , indicating the storage locations of the product , published together with this Regulation in the 'C' series of the Official Journal of the European Communities . ( 8 ) The powdered milk must be obtained by the 'low heat temperature expressed whey protein nitrogen , not less than 6-0 mg / gm' process and satisfy the conditions laid down in Annex I to Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). 30 . 6 . 81 No L 173 / 19Official Journal of the European Communities ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  ANNEX II  BILAG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot (en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) Beneficiary Modtager Recipient country Modtagerland Markings on the packaging Emballagens pÃ ¥tegning Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ¿Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ¿Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  A 80 80 World Food Programme Pakistan Pakistan 2199 Exp. / Skimmed-milk powder , enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme B 244 244 World Food Programme Ethiopia Ethiopia 25571 Q / Skimmed-milk powder , enriched / Assab / Gift of the European Economic Community / Action of the World Food Programme C 216 216 World Food Programme Ethiopia Ethiopia 2579 / Skimmed-milk powder , en ­ riched / Assab / Gift of the European Econo ­ mic Community / Action of the World Food Programme D 225 130 World Food Programme Somalia Somalia 2326 Exp. 1 / Skimmed-milk powder , enriched / Mogadishu / Gift of the European Economic Community / Action of the World Food Programme 40 World Food Programme Somalia Somalia 2326 Exp. 1 / Skimmed-milk powder , enriched / Berbera / Gift of the European Economic Community / Action of the World Food Programme 55 World Food Programme Syria Syria 25 11 / Skimmed-milk powder , en ­ riched / Lattaka / Gift of the European Economic Community / Action of the World Food Programme E 210 210 World Food Programme Soudan Sudan 1241 / Skimmed-milk powder , en ­ riched / Mombasa to Juba / Gift of the European Economic Community / Action of the World Food Programme F 138 84 Programme alimen ­ taire mondial Mali Mali 2231 / Exp. 1 / Lait Ã ©crÃ ©mÃ © en poudre , vitaminÃ © / Dakar en transit pour Bamako / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du Programme ali ­ mentaire mondial NoL 173 / 20 Official Journal, of the European Communities 30 . 6 . 81 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot (en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde V Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) Beneficiary Modtager Recipient country Modtagerland Markings on the packaging Emballagens pÃ ¥tegning Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ¿Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ¿Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  24 Programme alimen ­ taire mondial Mali Mali 2231 Exp. 1 / Lait Ã ©crÃ ©mÃ © en poudre, vitaminÃ © / Dakar en transit pour Kayes / Don de la CommunautÃ © Ã ©conomique europÃ ©ene / Action du programme alimentaire mondial 15 Programme alimen ­ taire mondial Mali Mali 2231 Exp. 1 / Lait Ã ©crÃ ©mÃ © en poudre , vitaminÃ © / Abidjan en transit pour Tombouc ­ tou / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme alimen ­ taire mondial 15 Programme alimen ­ taire mondial Haute-Volta Haute-Volta 366 Exp. 2 / Lait Ã ©crÃ ©mÃ © en poudre , vitaminÃ © / Abidjan en transit pour Ouagadougou / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Program ­ me alimentaire mondial G 500 500 World Food Programme Somalia Somalia 1207 Exp. 4 / Skimmed-milk powder , enriched / Berbera / Gift of the European Economic Community / Action of the World Food Programme -H 1 000 1 000 World Food Programme Somalia Somalia 1207 Exp. 4 / Skimmed-milk powder, enriched / Mogadishu / Gift of the European Economic Community / Action of the World Food Programme I 400 400 Programme alimen ­ taire mondial Tunisie Tunisie 2493 / Lait Ã ©crÃ ©mÃ © en poudre , vitami ­ nÃ © / Tunis / Don de la CommunautÃ © Ã ©conomi ­ que europÃ ©enne / Action du Programme ali ­ mentaire mondial K 435 300 World Food Programme Tanzania Tanzania 2298 / Skimmed-milk powder , en ­ riched / Zanzibar / Gift of the European Economic Community / Action of the World Food Programme 135 World Food Programme Pakistan Pakistan 2199 Exp. 1 / Skimmed-milk pow ­ der , enriched / Karachi ,/ Gift of the European Economic Community / Action of the World Food Programme L 503 503 World Food Programme Uganda Uganda 689 Exp. / Skimmed-milk powder , enriched / Mombasa / Gift of the European Economic Community / Action of the World Food Programme 30. 6 . 81 Official Journal of the European Communities No L 173 / 21 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot ( en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s partielles (en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) Beneficiary Modtager Recipient country Modtagerland Markings on the packaging Emballagens pÃ ¥tegning Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ¿Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ¿Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  M 354 32 World Food Programme Guinea Bissau Guinea Bissao 2442 / Leite desnatado em pÃ ³ / Bissao / Dom da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa alimentar mundial 20 World Food Programme Guinea Bissau Guinea Bissao 2254 / Leite desnatado em pÃ ³ / Bissao / Dom da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programma alimentar mundial 80 World Food Programme Gambia Gambia 625 Exp. 2 / Skimmed-milk powder , enriched / Banjul / Gift of the European Eco ­ nomic Community / Action of the World Food Programme 82 Programme alimen ­ taire mondial Djibouti Djibouti 2551 A / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Djibouti / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Pro ­ gramme alimentaire mondial 140 World Food Programme Yemen , PDR Yemen PDR 2453 / Skimmed-milk powder , enriched / Aden / Gift of the European Eco ­ nomic Community / Action of the World Food Programme N 240 120 World Food Programme Uganda Uganda 2417 / Skimmed-milk powder , non-enriched / Mombasa / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme 1 20 World Food Programme Angola Angola 2507 / Leite desnajado em pÃ ³ / Luanda / Dom da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa alimentar mundial O 188 World Food Programme Soudan Sudan 1240 / Skimmed-milk powder , non ­ enriched / Mombasa to Juba / Gift of the European Economic Community / Action of the World Food Programme P 140 90 World Food Programme Liberia Liberia 2256 / Skimmed-milk powder , non-enriched / Monrovia / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme NoL 173 / 22 Official Journal of the European Communities 30 . 6 . 81 Designation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot ( en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s partielles (jÃ §n tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Pays destinataire Bestimmungsl and' Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Total quantity ( in tonnes ) Totalmaengde (i tons ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) Beneficiary Modtager Recipient country Modtagerland Markings on the packaging Emballagens pÃ ¥tegning Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ¿Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  50 World Food Programme Guyana Guyana 2416 / Skimmed-milk powder , non-enriched / Georgetown / Gift of the European Economic Community / Action of the World Food Programme Q 2 500 2 500 World Food Programme Cuba Cuba 760 2 / Leche desnatada no enrique ­ cida / Santiago de Cuba / DonaciÃ ³n de la Comunidad EconÃ ²mica Europea / Despa ­ chado por el Programa mundial de alimentos R 333 233 World Food Programme Mozambique Mozambique 2477 / Leite desnatado em pÃ ³ / Maputo / Dom da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa mundial ali ­ mentar 100 World Food Programme Yemen , PDR Yemen PDR 2265 / Skimmed-milk powder , non-enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme S 92 92 World Food Programme Yemen , PDR Yemen PDR 2265 / Skimmed-milk powder , non-enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme T 600 World Food Programme Uganda Uganda 2443 / Skimmed-milk powder , non-enriched / Mombasa / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme